Citation Nr: 1818394	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-48 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asbestosis, chronic obstructive pulmonary disease (COPD), and obstructive lung disease.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss prior to August 20, 2014, in excess of 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Candice L. Bennett, Agent


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from August 1943 to March 1946.  He is the recipient of the Pacific Theater Ribbon with seven stars, the American Theater Ribbon, the Victory Medal, and the Philippine Liberation Medal with two stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this matter in August 2015 to afford the appellant his requested travel Board hearing.  However, in correspondence received in October 2016, the appellant withdrew such request for a travel Board hearing.  As no further development occurred or evidence was received, the matter was returned to the Board.

The Board has recharacterized the issue of entitlement to service connection for asbestosis as entitlement to service connection for a respiratory disorder, to include asbestosis, COPD, and obstructive lung disease, in order to more accurately characterize the benefit sought.  Given the appellant's assertions, the evidence of record, and the outcome below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a statement dated January 2017, but received in January 2018, the appellant's representative reported that the appellant received medical treatment at the VA Medical Center (VAMC) in Chillicothe, Ohio, from September 1, 2014, through January 4, 2017.  It was requested that such records be considered with respect to the instant appeal.  Although the representative did not indicate whether such records were only relevant to particular issues, the Board observes that the appellant has previously received VA treatment for PTSD, hearing loss, and respiratory problems.  

A review of the record reveals that the most recent VA medical records associated with the claims file are from August 2014.  Thus, remand is required to associate all outstanding VA medical records with the claims file as they are potentially relevant to all of the claims in the instant appeal.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

As resolution of the claims of entitlement to increased ratings for PTSD and hearing loss and entitlement to service connection for a respiratory disorder, to include asbestosis, COPD, and obstructive lung disease may have an impact on the appellant's claim of entitlement to TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Additionally, upon remand, a medical opinion should be obtained with respect to the nature and etiology of any and all current respiratory disorders.

The appellant's March 1946 separation examination was essentially normal.  X-rays of the chest were negative.

A January 1981 letter from Dr. E.M.C. of the Cleveland Clinic states that the appellant had reversible airways obstruction of the asthmatic type.

The appellant was afforded a VA examination in September 2009.  Private, service, and VA medical records were reviewed.  In the instructions to the examiner, exposure to asbestos was conceded.  The appellant complained of increasing shortness of breath.  Chest X-rays revealed cardiomegaly, eventration of right hemidiaphragm, segmental atelectasis right lower lobe.  There was no evidence of calcification of pleura or diaphragms.  It was noted that no previous radiographs were available for comparison.  The appellant was diagnosed as having obstructive lung disease.  The examiner opined that such was not caused by or a result of asbestos exposure because asbestosis causes fibrosis of lung tissue and plural thickening, while X-rays were negative for such.  Pulmonary function testing would show restrictive disease with asbestosis, but the appellant had obstructive disease.  Further, typical findings of asbestos include a "shaggy heart," pleural plaques, and diaphragm calcification.

Although the instructions to the September 2009 examiner stated that exposure to asbestos had been conceded based upon the appellant's military occupational specialty (MOS) of ship fitter, the October 2009 rating decision stated that the reasonable possibility for exposure to asbestos for the appellant's MOS was minimal, according to Navy Job Titles.

Private medical records from Camden-Clark Memorial Hospital were associated with the appellant's electronic claims file on September 2, 2009.  His VA examination occurred on September 3, 2009, and the examination report was completed that day.  Although the examiner stated that previous radiographs were not available for comparison, such private records include the reports of multiple CT imaging studies of the chest, including those from December 2005 and February 2009.

The December 2005 clinical note states that CT imaging of the chest was performed.  The impression was some scattered areas of pleural thickening, some of which were calcified.  Dr. T.W.C. opined that such could be sequela from prior asbestos exposure, infection, or hemorrhage.  No acute cardiopulmonary process was seen.  Some mild atelectatic change or scarring on the right was also observed.

The February 2009 clinical note states that CT imaging of the chest was performed in and compared to a prior December 2005 study.  The impression was stable examination with some mild pleural thickening posteriorly on the left along with some linear density/scarring in each lung base.  Cystic areas in each kidney were also observed.

VA medical records in the claims file, including a July 2014 clinical note, indicate that the appellant has also been diagnosed with COPD.

Medical opinions of S.A, a registered respiratory therapist, and Dr. T.W.C. were received in January 2010.  Each states that the clinician finds that it is at least as likely as not that the appellant's "current lung condition and breathing problems are a direct result of exposure to asbestos while in the Navy."  Such opinions are based upon each clinician's X-ray reports and medical records, examination of the appellant, review of his treatment history, and review of the concession of asbestos exposure.  Unfortunately, these clinicians did not identify a currently diagnosed disability, nor did they explain why review of such records led them to such conclusions.  Thus, such opinions do not form a sufficient basis on which to grant service connection, and a remand is still required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board finds that, because of the conflicting medical opinions and the fact that the private CT imaging reports were not reviewed by the September 2009 VA examiner, additional development is required for this claim.  However, the Board observes that the appellant reported in October 2016 that he was very ill and unable to travel.  Thus, rather than order another examination, a VA medical opinion should be obtained.  It is left to the examiner's discretion if a telephonic interview or in-person examination is required, but the Board requests that the examiner take into consideration the appellant's health problems when making such a determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA medical records with the claims file.  It has been reported that the appellant has received treatment at the VAMC in Chillicothe, Ohio, beginning September 1, 2014.

2.  Refer the appellant's VA claims file to a medical professional with appropriate expertise to provide an opinion as to the nature and etiology of any and all respiratory disorders, to include asbestosis, COPD, and obstructive lung disease.  After reviewing the record, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed respiratory disorder had its onset during active service or is causally related to such service, to include exposure to asbestos.  A complete explanation must be provided for any opinion offered.  

As noted in the instructions provided to the September 2009 VA examiner, asbestos exposure has been conceded.  The examiner should specifically review the results of the September 2009 VA examination, the July 2014 VA diagnosis of COPD, the January 2010 private medical opinions of S.A. and Dr. T.W.C., and the December 2005 and February 2009 clinical notes from Camden-Clark Memorial Hospital.  

It is left to the discretion of the examiner as to whether a telephonic interview or examination of the appellant is necessary.  However, the Board requests that the examiner be cognizant of the appellant's advancing age and health problems, which make travel difficult, when making such a determination.

3.  Thereafter, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought is not granted, furnish the appellant and his representative a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




